Citation Nr: 9903216	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
permanent and total disability rating for pension purposes.

A claim for entitlement to service connection for post-
traumatic stress disorder was previously before the Board in 
June 1998.  The Board remanded the claim for additional 
development.  In a September 1998 written statement, the 
appellant stated that he wished to withdraw the claim for 
service connection for post-traumatic stress disorder.  Thus, 
the issue is no longer on appeal.  See 38 C.F.R. § 20.204 
(1998).


REMAND

The appellant informed the RO that he was in receipt of 
Social Security benefits.  He asserted that his Social 
Security Administration records would support  his claim and 
asked VA to obtain them.  In October 1998, the RO wrote a 
letter to the Baltimore office of the Social Security 
Administration requesting a copy of the decision which 
granted the appellant's disability benefits and any 
supporting documentation.  In November 1998, the Baltimore 
office responded, telling the RO that it should send the 
request to the district office in Andalusia, Alabama.  That 
same month, the RO sent the request to the district office of 
Social Security Administration in Andalusia, Alabama.  The 
record reflects that the district office has not responded.  
The Board finds that the RO must allow additional time to 
receive the Social Security records and to offer the 
appellant an opportunity to obtain the records and submit 
them himself if the records are not received.

Additionally, the Board finds that the appellant should 
undergo an examination.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the district 
office of Social Security Administration 
in Andalusia, Alabama, an additional 
request for the decision which granted 
Social Security benefits and any 
supporting documentation, to include 
reports of medical examinations and 
treatment records.  The records, upon 
receipt, should be associated with the 
claims file.

2.  If no response from the district 
office in Andalusia, Alabama, is received 
after a reasonable amount of time 
following the request, the RO should 
notify the appellant that the Social 
Security records have been requested, but 
have not been received, and that he 
should obtain the records and send them 
to the RO for consideration.

3.  The appellant should undergo a VA 
examination to determine the extent and 
severity of his disabilities for pension 
benefits.  The examiner must be provided 
with the appellant's claims folder and 
must review the appellant's medical 
history.  The examiner must state in the 
evaluation report that he/she has 
reviewed the appellant's medical history.  
The examiner should make detailed 
clinical findings of all the appellant's 
disabilities.  The examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the 
appellant's disabilities would prevent 
him from working, given his education and 
experience.  The reason for the opinion 
should be explained.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim, 
other than an original claim, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


